412 F.2d 853
Ray Albert MARTINEZ, Appellant,v.STATE OF UTAH, Its Duly Elected Judges, and John Turner, Warden of the Utah State Prison, Appellees.
No. 110-68.
United States Court of Appeals Tenth Circuit.
July 15, 1969.

Robert M. McRae, Salt Lake City, Utah, (Hatch, McRae & Richardson, Salt Lake City, Utah, of counsel, with him on the brief) for appellant.
Lauren N. Beasley, Asst. Atty. Gen., Salt Lake City, Utah (Vernon B. Romney, Atty. Gen., and Joseph P. McCarthy, Asst. Atty. Gen., of counsel, with him on the brief) for appellees.
Before MURRAH, Chief Judge, and TUTTLE* and BREITENSTEIN, Circuit Judges.
PER CURIAM:


1
The appellant in this habeas corpus case here complains of the Utah Statute, U.C.A.1953, 76-38-1, which permits an inference of guilt of larceny when an accused is found in "possession of property recently stolen" when the person in possession fails to make a satisfactory explanation. The charge of the state trial court here adequately met the standards set forth by the Supreme Court in United States v. Romano, 382 U.S. 136, 86 S. Ct. 279, 15 L. Ed. 2d 210.


2
The judgment is affirmed.



Notes:


*
 Of the Fifth Circuit, sitting by designation